DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the L-shaped metal structure that also extends some distance over each of the first surface and the second surface of claim 24, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JANG et al (US 2019/00890843).
Regarding claim 27, JANG discloses a capacitor (Fig. 2, 100), comprising: a body (Fig. 2, 110) including a dummy portion (Fig. 3, 110 above 121/122) and a device portion (Fig. 3, 110 at 121/122), the dummy portion and the device portion extending in a first direction (Fig. 3, X) and arranged such that a longitudinal axis of the device portion is offset from a longitudinal axis of the body in a second direction (Fig. 3, Y) perpendicular to the first direction (Fig. 3, center left to right axis of section with 121/22 would be lower than central left to right axis of 110); and first and second electrical contacts (Fig. 3, 141/142) on at least one surface of the body (Fig. 3, on bottom surface), wherein the first and second electrical contacts comprise L-shaped metal structures on opposing ends of the body (Fig. 3), wherein the L-shaped metal structures do not contact the dummy portion (Fig. 3, 141/142 do not go above top of 121/122).  

    PNG
    media_image1.png
    446
    639
    media_image1.png
    Greyscale

Regarding claim 28, JANG further discloses that the first and second electrical contacts are in direct electrical contact with the device portion (Fig. 3).  
Regarding claim 29, JANG further discloses a plurality of electrode layers residing within the device portion (Fig. 2, multiple 121/122).  
Regarding claim 30, JANG further discloses that the device portion includes an insulation material that occupies spaces between the plurality of electrode layers (Fig. 2, 110 between 121/122).  
Regarding claim 31, JANG further discloses that the first electrical contact contacts first ones of the plurality of electrode layers (Fig. 3, 141 contacts 121) and the second electrical contact contacts second ones of the plurality of electrode layers (Fig. 3, 142 contacts 122).  
Regarding claim 32, JANG further discloses that the dummy portion has a dummy portion thickness measured in the second direction (Fig. 3, thickness of 110 above 122); the device portion has a device portion thickness measured in the second direction (Fig. 3, thickness of sections that include 121/122); and the device portion thickness is thicker than the dummy portion thickness (Fig. 3).  
Regarding claim 33, JANG further discloses that the device portion thickness is more than two times thicker than the dummy portion thickness (Fig. 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 21-23, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAE et al (US 2017/0367187) in view of JANG et al (US 2019/00890843).
Regarding claim 10, CHAE teaches a capacitor (Fig. 1, 100), comprising: an elongated body (Fig. 1, 110) including a first surface (Fig. 1, bottom of 110 in T direction) a second surface (Fig. 1, top of 110 
However, CHAE fails to teach that the L-shaped metal structures do not contact the dummy portion.
JANG teaches that the first and second electrical contacts comprise L-shaped metal structures on opposing ends of the body (Fig. 3, 141/142), wherein the L-shaped metal structures do not contact the dummy portion (Fig. 3, 141/142 do not go above top of 121/122).  

    PNG
    media_image1.png
    446
    639
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of JANG to the invention of CHAE, in order to construct the 
Regarding claim 11, CHAE, as modified by JANG, further teaches that the plurality of conductive layers includes a first set of conductive layers (Fig. 2, 121) and a second set of conductive layers (Fig. 2, 122), wherein the first set of conductive layers are contact with the first contact (Fig. 2, 121 to 131), and wherein the second set of conductive layers are in contact with the second contact (Fig. 2, 122 to 132).  
Regarding claim 12, CHAE, as modified by JANG, further teaches that the body comprises a ceramic material ([0022]).
Regarding claim 21, CHAE, as modified by JANG, further teaches that the first set of conductive layers and the second set of conductive layers are interdigitated (Fig. 2).  
Regarding claim 22, CHAE, as modified by JANG, further teaches that an insulation material (Fig. 2, 111) is disposed between the first set of conductive layers and the second set of conductive layer (Fig. 2).  
Regarding claim 23, CHAE, as modified by JANG, further teaches that the body comprises barium titanate (BaTiO3) ([0033]).  
Regarding claim 38, CHAE, as modified by JANG, further teaches that the first surface and the second surface extend in the same direction as the plurality of conductive layers (Fig. 2, left to right).
Regarding claim 40, CHAE, as modified by JANG, further teaches that the L-shaped metal structures are disposed on the second surface (JANG Fig. 1(a) on bottom surface).  
Regarding claim 36, CHAE teaches a capacitor (Fig. 1, 100) comprising: a body (Fig. 1, 110) including: a first surface (Fig. 2, bottom surface) and a second surface (Fig. 2, top surface) opposite the first surface; a device portion (Fig. 2, at 121s/122s) disposed in the body such that the device portion is asymmetrical along a longitudinal axis of the body (Fig. 2, not in center of T direction); -6- 4823-3332-7597.1Atty. Dkt. No. 106861-9283a dummy portion (Fig. 2, below bottom 121) in contact with the device portion (Fig. 2); and first and second electrical 
However, CHAE fails to teach that the L-shaped metal structures do not contact the dummy portion.
JANG teaches that the first and second electrical contacts comprise L-shaped metal structures on opposing ends of the body (Fig. 3, 141/142), wherein the L-shaped metal structures do not contact the dummy portion (Fig. 3, 141/142 do not go above top of 121/122).  

    PNG
    media_image1.png
    446
    639
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of JANG to the invention of CHAE, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 37, CHAE, as modified by JANG, further teaches that the body comprises a ceramic material ([0022]).
Regarding claim 39, CHAE, as modified by JANG, further teaches that the first surface and the second surface extend in a same direction as the longitudinal axis of the body (Fig. 2, left to right).
Regarding claim 41, CHAE, as modified by JANG, further teaches that the dummy portion is disposed on the first surface and the L-shaped metal structures are disposed on the second surface (JANG Fig. 1(a) on bottom surface).
Additional Prior Art References 
KATO et al (US 2017/0278634) teaches relevant art in Fig. 1-4.
JUN et al (US 2020/0118760) teaches relevant art in Fig. 2-4.
MORI et al (US 2019/0287720) teaches relevant art in Fig. 2-3B.
LEE et al (US 2015/0047887) teaches relevant art in Fig. 3-4.
LEE et al (US 2014/0168849) teaches relevant art in Fig. 1-5.
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. In response to applicant's argument that JANG fails to teach the limitations “wherein the L-shaped metal structures do not contact the dummy portion” the examiner notes that as shown above the dummy portion is found above the L-shaped contacts and therefore teaches the limitations as claimed. Though the L-shaped metal structures do extend above their internal electrode contacts this was not defined to be part of the dummy portion, further limitations of the dummy portion would need to be added for this space to need to be considered part of the dummy portion.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the dummy portion includes all space above where the internal electrodes contact the side surfaces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the teachings of JANG could not be incorporated into the device of CHAE, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848